Citation Nr: 0934293	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the appellant is entitled to nonservice-connected 
improved death pension benefits based upon her countable 
income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
October 1954.  The Veteran died in January 1998; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Sioux Falls, South Dakota.

The appellant requested a personal hearing before a member of 
the RO; however, she was unable to attend a hearing.  
Instead, an informal telephone conference was conducted in 
May 2008; a report of that conference is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension , 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2008).  
Payments from any kind of source shall be counted as income 
during the 12-month annualization period in which received, 
unless specifically excluded.  38 C.F.R. § 3.271 (2008).  
Additionally, certain payments and expenses may be excluded 
or deducted when computing countable income for VA 
compensation and pension purposes.  See 38 C.F.R. 
§§ 3.271(a), 3.272 (2008).  Pertinent to this appeal, total 
income may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, if such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2008).  

The appellant recently submitted a written statement in which 
she asks the VA to reevaluate her claim for death pension.  
See Written Statement received October 7, 2008.  In making 
her request she notes that she was recently diagnosed with a 
tumor on her spine and that as a result she has "incurred 
many expenses to date and will have many more."  
Additionally, the appellant indicated that she has had large 
financial losses, and that the VA should "send whatever 
forms are needed."  

Based on her recent statements regarding changes in income 
and medical expenses, the Board concludes that a remand is 
necessary for the purpose of obtaining updated financial 
information.  Specifically, she should provide information as 
to her monthly income as well as her recurring and 
nonrecurring medical expenses.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
she submit updated information regarding 
her income and medical expenses.  The 
agency of original jurisdiction should 
provide the appellant with the appropriate 
forms to aid her in complying with its 
request, including "Income-Net Worth and 
Employment Statement," "Eligibility 
Verification Report," and "Medical 
Expense Report."

2.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issue on appeal.  Unless 
the benefit is resolved to her 
satisfaction, the appellant and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




